1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     HERBERT S. PENROSE,                               Case No. 3:19-cv-00027-MMD-CBC

7                                    Plaintiff,                      ORDER
            v.
8
      QUALITY LOAN SERVICE CORP., et al.,
9
                                Defendants.
10

11   I.    SUMMARY

12         Pro se Plaintiff Herbert S. Penrose brings this action to prevent nonjudicial

13   foreclosure of residential property located at 3275 Lymbery Street, Reno, NV, 89509

14   (“Property”). (See, e.g., ECF No. 1 at 3.) Defendants U.S. Bank National Association, as

15   Trustee for Harborview Mortgage Loan Trust 2005-8, Mortgage Loan Pass-Through

16   Certificates, Series 2005-8 (“U.S. Bank”), Nationstar Mortgage, LLC dba Mr. Cooper

17   (“Nationstar”); and Mortgage Electronic Registration Systems, Inc. (“MERS”) (collectively,

18   “MTD Defendants”) move to: dismiss Plaintiff’s complaint (“Complaint”); to have Plaintiff

19   declared a vexatious litigant; and to expunge Plaintiff’s filing of a notice of lis pendens

20   against a property not at issue in the Complaint (“Motion”). (See generally ECF No. 8.)

21   Plaintiff’s response was due on March 11, 2019. (See id. (docket).) To date, Plaintiff has

22   not responded to the Motion. For the reasons stated below, the Court grants the Motion.

23   Defendants’ motion to stay (ECF No. 10) is denied as moot.

24   ///

25   ///

26   ///

27   ///

28   ///
1    II.    BACKGROUND

2           The facts of this case are taken from documents in the public record, unless

3    otherwise indicated: 1

4           In May 2005, non-party Randall G. Sotka obtained a loan from First Magnus

5    Financial Corporation (“Lender”) in the amount of $180,000 (“Loan”) to finance the

6    purchase of the Property. (ECF No. 8-1.) The Loan was secured by a deed of trust (“DOT”)

7    recorded against the Property. (Id.) The DOT named MERS as the beneficiary and

8    nominee for Lender and Lender’s successors and assigns. (Id. at 2.) Inter alia, the DOT

9    provides:

10          20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The
            Note or a partial interest in the Note (together with this Security Instrument)
11          can be sold one or more times without prior notice to Borrower. A sale might
            result in a change in the entity (known as the "Loan Servicer") that collects
12          Periodic Payments due under this Note and this Security Instrument and
            performs other mortgage loan servicing obligations under the Note, this
13          Security Instrument, and Applicable Law. There also might be one or more
            changes of the Loan Servicer unrelated to a sale of the Note.
14

15   (Id. at 12–13.)

16          On August 31, 2005, Sotka recorded a quitclaim deed from Randall G. Sotka to

17   Randall G. Sotka, as Trustee of Randall G. Sotka Revocable Living Trust and from the

18   latter to MASTER RE, LLC. (ECF Nos. 8-2, 8-3.) In July 2007, Sotka sold the Property to

19   Plaintiff and recorded an affirmation agreement (“Agreement”) and affirmation deed of

20   trust in favor of Plaintiff. (ECF Nos. 8-4, 8-5 2.) Under the Agreement, Plaintiff accepted the

21   ///

22
            1The  Court takes judicial notice of the exhibits cited in this section (ECF Nos. 8-1,
23   8-2, 8-3, 8-4, 8-5, 8-6, 8-7) as recorded with the Washoe County Recorder and are thus
     matters within the public record. See, e.g., Disabled Rights Action Comm. v. Las Vegas
24   Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that a court may take judicial
     notice of a government agency’s records and other undisputed matters of public record
25   under Fed. R. Evid. 201).
            2ECF   No. 8-5 appears to provide the wrong property address as: 3265 Lymbery
26
     Street, Reno, NV, 89509. (Id. at 3.) However, the Court has reconciled that the document
27   pertains to the pertinent Property as both ECF No. 8-1 and ECF No. 8-5 recognize the
     Property as: Parcel 2 of Parcel Map No. 3833, for BARD-NEVADA BUILDERS, INC.,
28   according to “map thereof” filed with the Washoe County recorder on January 10, 2002,
     as file no. 2638913. (ECF No. 8-1 at 4; ECF No. 8-5 at 3.)
                                                 2
1    obligation to perform all the terms of Sotke’s original note (“Note”) and DOT. (ECF No. 8-

2    4 at 3.) The Agreement provided that Sotke remained liable on the Note and DOT, despite

3    the sale to Plaintiff. (Id.) The Agreement further provided that Plaintiff would pay damages

4    to Sotke if Plaintiff failed to meet what amounts to Sotke’s responsibilities under the Note

5    and the failures resulted in a notice of default being recorded against the Property. (Id. at

6    3–4.)

7            MERS assigned the DOT to U.S. Bank in December 2012. (ECF No. 8-6.)

8            Due to default on the Note, a Notice of Breach and of Election to Cause Sale of

9    Real Property under Deed of Trust was file against the Property on May 17, 2018. (ECF

10   No. 8-7.) On October 9, 2018, a notice of trustee’s sale was recorded, indicating the

11   Property would be sold at auction at 11:00 AM on November 1, 2018. (ECF No. 8-9.)

12           Plaintiff filed this case on January 17, 2019, asserting the following claims: (1) lack

13   of standing/wrongful foreclosure; 2) fraud in the concealment; 3) fraud in the inducement;

14   4) intentional infliction of emotional distress; 5) slander of title; 6) quiet title; 7) declaratory

15   relief; 8) violations of TILA and HOEPA; 9) violations of RESPA; and 10) rescission. (ECF

16   No. 1 at 13–33.) Plaintiff also filed a notice of lis pendens, but with respect to a property

17   located at 495 Isbell Road, Reno, Nevada 89509—not at issue in the Complaint. (ECF No.

18   2 at 2.)

19           MTD Defendants filed the Motion on February 25, 2019. (ECF No. 8.) Plaintiff has

20   not responded to the Motion. MTD Defendants subsequently filed a motion to stay

21   discovery until this Court rules on the Motion. (ECF No. 10.)

22   III.    LEGAL STANDARD

23           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

24   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

25   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

26   R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

27   not require detailed factual allegations, it demands more than “labels and conclusions” or

28   a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

                                                      3
1    662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations must be enough

2    to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to survive a motion

3    to dismiss, a complaint must contain sufficient factual matter to “state a claim to relief that

4    is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

5           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

6    apply when considering motions to dismiss. First, a district court must accept as true all

7    well-pleaded factual allegations in the complaint; however, legal conclusions are not

8    entitled to the assumption of truth. Id. at 678–79. Mere recitals of the elements of a cause

9    of action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

10   district court must consider whether the factual allegations in the complaint allege a

11   plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

12   complaint alleges facts that allow a court to draw a reasonable inference that the

13   defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

14   permit the court to infer more than the mere possibility of misconduct, the complaint has

15   “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679 (internal

16   quotation marks omitted). When the claims in a complaint have not crossed the line from

17   conceivable to plausible, the complaint must be dismissed. Twombly, 550 U.S. at 570. A

18   complaint must contain either direct or inferential allegations concerning “all the material

19   elements necessary to sustain recovery under some viable legal theory.” Twombly, 550

20   U.S. at 562 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir.

21   1989) (emphasis in original)).

22          While a court generally cannot consider matters beyond the pleadings on a motion

23   to dismiss, the court may consider documents “‘properly submitted as part of the

24   complaint’” and “may take judicial notice of ‘matters of public record.’” Lee v. City of Los

25   Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001) (quotations omitted).

26   IV.    DISCUSSION

27          With the Complaint, Plaintiff essentially challenges the Defendants’ rights to

28   enforce the Note and DOT and foreclose on the Loan attached to the Property laden with

                                                    4
1    allegations of improper transfers, deficiencies, fraud and misrepresentation in the

2    securitization process. (See generally ECF No. 1.)

3           MTD Defendants move to dismiss the Complaint, contending: (1) Plaintiff lacks

4    standing to bring claims related to the Loan—because the Loan was originated two years

5    prior to Plaintiff acquiring an interest in the Property; (2) Plaintiff’s claims are time-barred;

6    (3) Courts have uniformly rejected claims based on improper securitization; and (4)

7    Plaintiff fails to allege viable claims. (ECF No. 8.) The Court finds Defendants are entitled

8    to dismissal of this action because Plaintiff failed to oppose the Motion and lacks standing

9    to bring the asserted claims. Therefore, the Court does not address MTD Defendants’

10   additional arguments on their merits.

11          A.      Plaintiff’s Failure to Timely Oppose the Motion

12          Plaintiff has failed to timely file (or file at all) any points and authorities in opposition

13   to the Motion. Therefore, under Local Rule 7-2(d) Plaintiff is deemed to have consented

14   to the dismissal of his Complaint. See LR 7-2(d) (“The failure of an opposing party to file

15   points and authorities in response to any motion, except a motion under Fed. R. Civ. P.

16   56 . . . constitutes a consent to the granting of the motion.”). 3 Thus, as an initial matter,

17   the Court grants the Motion based on Plaintiff’s failure to file opposing points and

18   authorities.

19          B.      Standing

20          “The party invoking federal jurisdiction, [here Plaintiff], bears the burden of

21   establishing [the constitutional minimum of standing].” Lujan v. Defenders of Wildlife, 504

22   U.S. 555, 61 (1992). Three elements must be met to establish standing: (1) the plaintiff

23   must have suffered an injury in fact –an invasion of a legally protected interest which is (a)

24   concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2)

25   there must be a causal connection between the injury and the conduct complained of—

26   ///

            3MTD Defendants also contend that Plaintiff failed to effectuate proper service on
27
     Defendants. (ECF No. 8 at 6.) The Court does not address the issue here because MTD
28   Defendants do not contend they were prejudiced by the failure or seek dismissal on this
     basis.
                                               5
1    the injury has to be fairly . . . traceable to the challenged action of the defendant; and (3)

2    it must be likely—not speculative—that the injury will be redressed by a favorable ruling in

3    the action. Id. at 560 (citations and alterations omitted). These elements are an

4    indispensable part of a plaintiff’s case and therefore “must be supported in the same way

5    as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner

6    and degree of evidence required at the successive stages of the litigation. Id. at 561

7    (citations omitted).

8           Here, all the claims Plaintiff asserts in his Complaint pertains to his alleged

9    participation in the original loan transaction, and/or deficiencies in the process of

10   securitizing the Loan. (See ECF No. 1 at 13–33.) Most relevantly, Plaintiff alleges in the

11   Complaint that “On or about May 26, 2005, Plaintiff entered into a consumer credit

12   transaction with First Magnus by obtaining a $180,000.00 mortgage loan secured by

13   Plaintiff’s principle residence . . . Plaintiff’s loan was securitized, with the Note not being

14   properly transferred to Defendant, U.S. BANK . . . holding plaintiff’s note.” (ECF No. 1 at

15   7, ¶¶ 29, 30.) These allegations undergird the remainder of the Complaint. (See generally

16   ECF No. 1.) However, the judicially noticed documents here show that Plaintiff lacks

17   standing to assert claims related to the original loan transaction—including the Note and

18   DOT—or the securitization of the Loan.

19          First, as noted, the judicially noticed documents specifically show Sotke obtained

20   the Loan to finance the Property in May 2005 (ECF No. 8-1) and Plaintiff did not acquire

21   the Property until July 2007 (ECF Nos. 8-4, 8-5). Thus, Plaintiff neither borrowed this Loan

22   from First Magnus nor was involved in its securitization, or any of the original loan

23   transactions. Thus, Plaintiff’s claims fail to the extent they are based on Plaintiff’s

24   involvement in the original loan transaction.

25          Second, Plaintiff’s claims regarding loan securitization also fail for lack of standing.

26   Plaintiff alleges there were deficiencies in the Loan’s securitization process based on the

27   requirements of the applicable Pooling and Servicing Agreement (“PSA”) relating to the

28   Note and DOT. (See, e.g., ECF No. 1 at 6, 8.) However, even a borrower lacks standing

                                                     6
1    to challenge the transfer or securitization of his loan. See, e.g., Viloria v. Premium Capital

2    Funding LLC, 2012 WL 4361252, at * 3 (D. Nev. Sept. 20, 2012) (citations omitted)

3    (“Plaintiffs lack standing to challenge the assignments of the Note and Deed of Trust and

4    lacks standing to enforce or assert claims arising under the trust purchase agreement or

5    Pooling and Servicing Agreement (“PSA”) surrounding the ‘securitization’ of the Note.”)

6    (collecting cases); see also Wood v. Germann,331 P.3d 859, 859 (Nev. 2014) (“We

7    conclude that a post-closing-date loan assignment does not render the assignment void,

8    but merely voidable, and that a homeowner therefore lacks standing to rely on the timing

9    of the assignment as a basis for challenging the subsequent purchaser’s authority to

10   enforce the loan.”); Dauenhauer v. Bank of N. Y. Mellon, 562 F. App’x 473, 480 (6th Cir.

11   2014) (citations omitted) (“Courts have consistently rejected borrowers’ requests to have

12   mortgage assignments and foreclosures invalidated due to non-compliance with Pooling

13   and Servicing Agreement provisions, based on borrowers’ lack of standing . . . Borrowers

14   do not dispute that they were not parties to or third-party beneficiaries of the Pooling and

15   Servicing Agreement at issue. As a result, the district court rightly determined Borrowers

16   lack standing.”).

17          Accordingly, the Court dismisses Plaintiff’s Complaint with prejudice because he

18   lacks standing to assert any claim related to the original loan transaction or issues

19   pertaining to securitization and the related PSA. The Court additionally expunges from the

20   record the lis pendens of the unrelated property that Plaintiff filed in this matter (ECF No.

21   3).

22          C.     Vexatious Litigant

23          MTD Defendants ask the Court to declare Plaintiff a vexatious litigant based on

24   Plaintiff filing the same complaint and the same types of claims which he has failed to

25   succeed on in multiple cases (ECF No. 8 at 14). (See, e.g., ECF Nos. 8-17, 8-23, 8-26.)

26   MTD Defendants seek a declaration preventing Plaintiff from filing any further litigation for

27   any future claim arising from a loan by Sotka against MTD Defendants. (ECF No. 8 at 14.)

28   For the reasons below, the Court declines to rule on the request at this time.

                                                   7
1           Federal courts have the authority to issue prefiling orders to prevent litigants from

2    filing meritless lawsuits and abuse the judicial system. The Court deems MTD Defendants’

3    declaration request as essentially seeking such an order. See, e.g., Molski v. Evergreen

4    Dynasty, 500 F.3d 1047, 1056–57 (9th Cir. 2007) However, such a declaration would

5    amount to an extreme remedy, and the Court must provide the party against whom

6    declaration is sought notice and an opportunity to be heard on the issue.

7    Id. at 1057; De Long v. Hennessey, 912 F.2d 1144, 1147–48 (9th Cir. 1990).

8           Here, the Court has not provided Plaintiff with required notice and opportunity, and

9    therefore declines to rule on MTD Defendants’ request to declare Plaintiff a vexatious

10   litigant at this time. However, Plaintiff is deemed to be hereby on notice of MTD

11   Defendants’ request and within 15 days of the entry of this order must explain in writing

12   why he should not be declared a vexatious litigant. Failure to provide an explanation will

13   result in the Court proceeding with consideration of the issue, unless MTD Defendants

14   choose to withdraw their request and have this case closed.

15   V.     CONCLUSION

16          The Court notes that the parties made several arguments and cited to several cases

17   not discussed above. The Court has reviewed these arguments and cases and determines

18   that they do not warrant discussion as they do not affect the outcome of the motions before

19   the Court.

20          It is therefore ordered that MTD Defendants’ motion to dismiss (ECF No. 8) is

21   granted. Dismissal will be with prejudice. The motion to stay discovery until the motion to

22   dismiss has been decided (ECF No. 10) is therefore denied as moot.

23          It is further ordered that Plaintiff’s notice of lis pendens (ECF No. 3) is expunged

24   from the record in this matter.

25          It is further ordered that the Court declines to rule on MTD Defendants’ request to

26   have Plaintiff declared a vexatious litigant at this time because Plaintiff has not been

27   provided with notice and opportunity to be heard on the issue. However, Plaintiff is deemed

28   to be hereby on notice of MTD Defendants’ request and within 15 days of the entry of this

                                                  8
1    order must explain in writing why he should not be declared a vexatious litigant. Failure to

2    provide an explanation will result in the Court proceeding with consideration of the issue,

3    unless MTD Defendants choose to withdraw their request and have this case closed.

4           DATED THIS 25th day of March 2019.

5

6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  9
